DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 7/30/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: None
Pending claims: 1-21

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1-21 is directed to an abstract idea without significantly more.
Independent claims 1, 8, and 15 is directed to a method (claim 1), a device (claim 8) and a non-transitory, computer-readable medium (claim 15).  Therefore on its face, claims 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 PEG.  However claims 1, 8, and 15 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) receiving, a checkout communication associated with a secure transaction, wherein the checkout communication includes data describing a validated merchant system; (ii) transmitting a client token in response to an authentication that the checkout communication is from the validated checkout system, wherein when the client token is received, the client token is used to verify the merchant system for the secure transaction; (iii) receiving an account communication associated with the secure transaction, the account communication including the client token and client information, wherein the client information is not received from the merchant system; (iv) receiving an installment payment communication associated with the secure transaction wherein the installment payment communication is not received from the merchant system; and (v) facilitating the secure transaction following receipt of the installment payment communication under the broadest reasonable interpretation (BRI) covers methods of organizing human activity – commercial interactions but for the recitation of generic computers and generic computer components.  (Independent claims 8 and 15 recite similar limitations and the analysis is the same).
That is, other than reciting an account security system, one or more processors, a client device, (claim 1), a device, memory, one or more processors, a client device, (claim 8), and a non-transitory computer readable medium, instructions, one or more processors, a device, a client device (claim 15) nothing in the claim precludes the steps from being directed to organizing human activity – commercial interactions.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular the claim recites the following additional elements of, an account security system, one or more processors, a client device, (claim 1), a device, memory, one or more processors, a client device, (claim 8), and a non-transitory computer readable medium, instructions, one or more processors, a device, a client device (claim 15).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – an account security system, one or more processors, a client device, (claim 1), a device, memory, one or more processors, a client device, (claim 8), and a non-transitory computer readable medium, instructions, one or more processors, a device, a client device (claim 15).
The account security system, one or more processors, client device, (claim 1), device, memory, one or more processors, client device, (claim 8), and non-transitory computer readable medium, instructions, one or more processors, device, client device (claim 15) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a processor) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using, an account security system, one or more processors, a client device, (claim 1), a device, memory, one or more processors, a client device, (claim 8), and a non-transitory computer readable medium, instructions, one or more processors, a device, a client device (claim 15), receiving, a checkout communication associated with a secure transaction, wherein the checkout communication includes data describing a validated merchant system; transmitting a client token in response to an authentication that the checkout communication is from the validated checkout system, wherein when the client token is received, the client token is used to verify the merchant system for the secure transaction; receiving an account communication associated with the secure transaction, the account communication including the client token and client information, wherein the client information is not received from the merchant system; receiving an installment payment communication associated with the secure transaction wherein the installment payment communication is not received from the merchant system; and facilitating the secure transaction following receipt of the installment payment communication, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-7, 9-14, and 16-21 merely further explain the abstract idea.  
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-21 are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694